Botswana and Guyana
have, since their attainment of independence, both in 1966,
been the closest of friends. That is why we have welcomed
the election of Ambassador Insanally of Guyana to the
presidency of the forty-eighth session with so much warmth
and anticipation. I say "anticipation" because we are
confident that he has the requisite experience, expertise and
diplomatic finesse to make a good and productive President
for this most hopeful session of the Organization.
Our gratitude goes to the outgoing President of the
forty-seventh session, the Foreign Minister of Bulgaria, who
gave the best account of his skills in the service of the
Assembly last year.
14 General Assembly - Forty-eighth session
The new Members who have just joined the United
Nations are most welcome in our midst. We assure them of
our fellowship and readiness to cooperate with them in the
service of peace here at the United Nations.
We also wish to congratulate the Secretary-General,
Mr. Boutros Boutros-Ghali, on the creative dynamism he has
injected into the work of the United Nations. We know his
work has not been easy. But under his able leadership the
United Nations has indeed demonstrated its capacity to serve
as a reliable instrument of impartial management of
international conflicts. Increasingly, we are seeing the
fulfilment of the ideas contained in what I think was the
most forward-looking report ever produced by a Secretary-
General of this Organization, "An Agenda for Peace".
Mr. Ansari (India), Vice-President, took the Chair.
We commend the efforts the Secretary-General has
undertaken so far to enhance the Organization’s
effectiveness. Botswana understands the concerns raised by
the Secretary-General when he addressed the Fifth
Committee in August. Many demands and problems foisted
on the United Nations have put a lot of strain on its coffers.
Resources made available by Member States are far from
enough to meet these demands. Thus, the Organization is
facing a financial crisis of unprecedented magnitude. The
biggest problem, as explained by the Secretary-General, is
the failure of some Member States to fulfil their financial
obligations by paying the assessed contribution for both the
regular budget and peace-keeping missions. Member States
must heed the Secretary-General’s call and fulfil their
Charter obligations by paying their contributions in full and
on time.
At the same time, it would be remiss of me not to
emphasize the need and importance of transparency and
accountability in the use of United Nations funds. Of late,
we have heard of many irregularities in the administration of
this Organization’s funds, in particular funds for peace-
keeping missions. A number of proposals have been put
forward by the various Member States for a review of the
rules and regulations governing United Nations finances.
The time has come to set up a respectable mechanism to
undertake this urgent task.
Although the cold war is no more and old ideological
empires have unravelled, the euphoria of triumphalism has
been short-lived. There is turmoil almost everywhere as
age-old nationalisms that have for so long been suppressed
explode with a vengeance that knows no limit. True to
character, the twentieth century will not, so it seems, fade
away peacefully.
The post-cold-war era and the celebrated onset of a new
world order have thus not brought peace to our world, but
more bloodshed, instability and insecurity in many places.
Consequently, there has been a rapid expansion of United
Nations peace-keeping operations - far beyond the capacity
of the Organization’s resources to manage. There is neither
the manpower nor the financial wherewithal for the United
Nations to be everywhere in the magnitude of presence that
is so often requested.
There is, nevertheless, every reason for us to be
satisfied with the valiant efforts which the Secretary-General
and his staff have exerted to ensure that the many fires of
civil war that have become such dominant features of the
so-called new world order do not engulf us all. The United
Nations has shown that, given the wherewithal, it can live up
to what we expect of it in the realm of peacemaking and
peace-keeping. Cambodia has just been saved from
self-destruction. Imagine what Somalia could have become
had the United States and the United Nations not intervened
to safeguard the delivery of the massive humanitarian
assistance which the international community has poured into
the famished country. Even in the Balkans, where the most
brutal and senseless civil war imaginable is in progress,
particularly in the Republic of Bosnia and Herzegovina - a
civil war that for a year and a half has been defying every
solution attempted - the United Nations has played a
mitigating humanitarian role under the most difficult of
operational circumstances.
On Somalia, Botswana stands firm in its support for the
United Nations mission of mercy in that devastated country.
We condemn in the strongest terms the continued attack on
United Nations peace-keeping forces even as we deeply
regret the loss of innocent Somali lives. We cannot condone
the massive loss of civilian lives in Mogadishu, though at
the same time we need to be extremely circumspect in
apportioning blame to one side of the conflict or the other.
An international effort to save a people is in serious
jeopardy. An attack on United Nations peace-keeping forces
must never be taken lightly, for it is fraught with very
serious implications. The horrendous spectacle of the corpse
of a United Nations peace-keeper being dragged like a
garbage bag on the streets of Mogadishu deserves all the
opprobrium civilized humanity can heap on such a callous
act of inhumanity. The international community must not
flinch in the face of the acts of those in Mogadishu who are
bent on thwarting the process of reconstruction and
rehabilitation in Somalia.
In many ways, the United Nations Operation in Somalia
(UNOSOM) has been a success. Botswana is proud to have
made a contribution to UNOSOM, however modest.
Forty-eighth session - 11 October l993 15
The terrible civil war in Bosnia and Herzegovina is a
monumental outrage that must shame us all as human
beings. A world that is able to tolerate scenes of tiny
innocent children being torn to pieces or maimed by
shrapnel and bullets - innocent and helpless victims of a war
that makes sense only to its perpetrators - is a world without
a conscience. The international community must devise
more creative ways and means of dealing effectively with
that savage conflict.
To turn to our own continent, in Mozambique there is
an encouraging movement towards peace and tranquility.
The situation there has stabilized enough to give us more
hope than ever before that the war-ravaged sister country
will soon enjoy the beginnings of economic recovery and
national reconciliation and healing. Humanitarian relief is
now able to reach the famine-stricken. The United Nations
peace-keeping force, among which is our own contingent, is
progressively moving towards full deployment and the
accomplishment of its mandate. It is hoped that the many
cease-fire violations thus far recorded will not sabotage the
peace process.
The survival of the State and nation of Angola is in
very serious jeopardy as the senseless civil war that has been
raging there since the mid-1970s has worsened and assumed
the dimensions of an unstoppable conflagration. All the
efforts of the Security Council to find a lasting solution to
the civil war have come to naught as a result of Mr.
Savimbi’s stubborn refusal to negotiate a peaceful end to the
conflict. Unfortunately, in the face of this stubbornness on
the part of Mr. Savimbi, the world seems utterly incapable
of doing anything more than calling continuously for
peaceful negotiations - a call that is continuously scorned.
The international community must do more to save
Angola. A terrible crime against humanity is being
perpetrated against the Angolan people. We take note of the
recent announcement by UNITA that it is ready to accept the
Bicesse Accords and the results of the 1992 elections. The
Government has in principle agreed to the resumption of
peace talks. We hope that this time the peace talks, if they
take place, will produce the solution we have been
desperately waiting for.
In South Africa, the horizon of change is more
promising than ever before. Negotiations for a new South
Africa have been torturously slow and painful, but they
have, in a stunning reversal of fortune, produced the first
tangible evidence of the onset of real and meaningful
change. The legislative structures that are to underpin the
transition to the establishment of a democratic Government
in the first half of next year are in place. Four bills -
namely, those regarding the Independent Election
Commission, the Independent Media Commission, the
Independent Broadcasting Authority and the Transitional
Executive Council - have been adopted by the Negotiating
Council and will soon be enacted into law, having been
passed by the South African Parliament.
Once the transitional legislative package has been
completed with the adoption of the interim constitution and
the constitutional principles and fundamental rights at present
under negotiation, the transition will officially begin with the
installation of the Transitional Executive Council. To show
the great promise that the situation in South Africa holds
today, I can do no better than quote Mr. Nelson Mandela’s
momentous speech of 24 September to the United Nations
Special Committee against Apartheid. He said,
"The countdown to democracy has begun. The
date for the demise of the white minority regime has
been determined, agreed and set".
In its statement of 29 September 1993 the Ad Hoc
Committee of the Organization of African Unity on Southern
Africa concurred that enough progress had been made in the
peace process in South Africa to warrant the lifting of
economic sanctions. This was a momentous decision taken
by Africa in the ardent belief and hope that we are truly
approaching a historic watershed in the blood-stained history
of southern Africa: the end at last of the long nightmare of
apartheid. However, as Mr. Mandela and the Secretary
General of the Pan-Africanist Congress of Azania, Mr.
Benny Alexander, have conceded, freedom is not yet there.
With all the horrific violence now ravaging the KwaZulu
countryside and the East Rand townships, in the back yard
of the World Trade Centre in Johannesburg, where the
negotiations are taking place, the process does not lack
enemies or detractors. There is also the unfortunate boycott
of the negotiation process by some parties, whose
implications it is impossible to ascertain. Nevertheless, the
people of South Africa, more than ever before, will need
and, indeed, deserve our determined companionship as they
walk the last and, possibly, the most difficult mile in their
journey to the new South Africa.
Regrettably, progress, if any, has been very slow in the
implementation of the United Nations plan on Western
Sahara. We urge the Secretary-General to continue to spare
no effort to ensure that the referendum is held so that the
people of Western Sahara can at long last decide their future.
Botswana is encouraged by the readiness of all parties
to the Liberian conflict to honour their commitments to the
Yamoussoukro Accords and other subsequent peace plans.
16 General Assembly - Forty-eighth session
We are anxious to see the Accords implemented peacefully
and in full. The Secretary- General, in his last report on the
subject (S/26422), notes that a successful implementation of
the Accords would require sufficient resources. We appeal
to all Member States to be generous in their contributions to
the trust fund set up for this purpose.
It is with a sigh of relief that we welcome the adoption
of Security Council resolution 872 (1993) on Rwanda. We
appeal to all the parties to the conflict in Rwanda to
cooperate fully with the United Nations Assistance Mission
for Rwanda (UNAMIR) in ensuring that that war-torn East
African sister country does not revert to the carnage that has
often threatened its very existence.
We celebrate the triumph of the democratic process in
the south-eastern Asian nation of Cambodia. The shroud of
misery and death that for many years eclipsed Cambodia
has, hopefully, now been lifted, and lifted forever. We
congratulate the United Nations and the Cambodians on a
job well done. 89.56 per cent of Cambodian voters,
undaunted by violence and threats of violence, have spoken
loud and clear that they want peace and reconciliation.
In the Middle East, the homeland of the Bible and its
miracles, we have recently witnessed a miraculous
rapprochement between the Jewish people of Israel and the
Palestinian people. The foundations of peace in the area
have been laid, and no effort should be spared to build on
them. No effort should be spared in making the peace
process only just begun a just, comprehensive and lasting
one. Given the desperate conditions in the occupied
territories, we, the international community, have a duty to
support and nurture the peace process by contributing
generously to the economic reconstruction of the area to
enable the Palestinians to taste the fruits of peace.
We cherish the hope that the sudden improvement of
prospects for peace in the Middle East will have a catalytic
and propelling effect on the quest for a workable formula for
the reunification of the island Republic of Cyprus. So long
as the island remains divided, it will remain a source of
conflict and instability in the area.
So it is with Korea. Botswana hopes the divided
peninsula will soon realize that it has become fashionable in
this post-cold-war era for age-old problems suddenly to
become amenable to solution. Change - peaceful change -
through negotiation is the imperative of our time.
In Central America, after many years of conflict, El
Salvador is finally at peace. We hope that the proven
capacity and efficacy of the United Nations in the field of
election-monitoring and supervision will again be put to
good use in El Salvador’s March 1994 election.
In Haiti, we look forward to the imminent restoration
of the presidency of Father Aristide. The success of the
United Nations and the Organization of American States in
shaping the agreement deserves our commendation.
Botswana, a country whose respect for human rights is
second to none, supports fully the creation of a post of
commissioner of human rights. We have no human rights
abuses to hide, nor do we fear criticism - constructive
criticism, that is - should the international community find
some aspect of our domestic policy or policies to be
incompatible with the enjoyment of human rights by our
citizens. This is not an invitation to interference in our
internal affairs. We have always maintained that no nation
has the right to violate the basic human rights of its citizens
while using Article 2 (7) of the Charter as an argument
against intervention by the international community.
Recent reports have revealed that the United Nations is
spending roughly three times as much on peace-keeping and
peacemaking as on development assistance. Problems of
development, as should be clear to everybody, constitute the
underlying cause of world conflicts, and for the United
Nations to be effective in the maintenance of international
peace, more energy and resources have to be expended on
development activities.
Of particular concern are the downward trend in
Africa’s commodity prices, the debt burden and the
shrinking aid flow. In addition, many African countries,
including my own, have had to cope with the serious effects
of drought and famine. The civil strife which many African
countries have had to cope with have also had a crippling
effect on economic activity through damage to infrastructure.
In order for an effective process of development to get
under way in Africa the international community needs to
establish a more open trading system giving access to, and
adequate compensation for, commodities produced in Africa.
For the past several years the market share for African goods
has experienced a dramatic decline. Botswana appeals for
a speedy conclusion of the current Uruguay Round of
multilateral trade negotiations, which we believe will
strengthen Africa’s trading capacity and allow unrestricted
access of our commodities to the world markets.
The debt burden continues to be a major obstacle to
African economic growth and development. Clearly,
necessary measures have not been taken to attend to this
compounding problem. The time has come for the donor
Forty-eighth session - 11 October l993 17
community and the multilateral financial institutions to heed
Africa’s call to reduce or totally cancel the debt stock.
We live in exciting times, exciting in both positive and
negative ways. We have been fortunate to wake up from the
long nightmare of the cold war and bear witness to the birth
of a new world, however imperfect. The birth of any new
epoch has never been easy or free of pain. The membership
of the Organization has multiplied with the rapid emergence
of new nations, whose aspirations for self-determination had
for so long been frustrated.
The import of this most welcome development is, of
course, not simply that we are close to universality but, also,
that the problems facing the Organization have multiplied.
Thankfully, our rejuvenated United Nations seems to have
borne this increased load of responsibilities with a great deal
of enthusiasm. Botswana renews its faith in this rejuvenated
United Nations and in its time-tested Charter.
